PER CURIAM.
Defendant appeals a final judgment based on a jury verdict in an action by the plaintiff-appellee for false imprisonment. The points presented on appeal urge the in*325sufficiency of the evidence to support the verdict in three separate areas in that (1) probable cause existed for the detention; (2) plaintiff was estopped to claim false imprisonment because of her own actions; and (3) plaintiff failed to prove that the store manager had authority from his employer for the unlawful actions charged.
We have carefully reviewed the record and find the evidence sufficient in each instance to support the judgment of the court below. See Winn and Lovett Grocery Co. v. Archer, 126 Fla. 308, 171 So. 214.
Affirmed.